          Case 1:18-cv-00382-EJL Document 9 Filed 11/08/18 Page 1 of 1



                         UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO


 BRIAN WARDLE,

                     Plaintiff,                Case No. 1:18-cv-00382-EJL

 v.                                            JUDGMENT Of DISMISSAL

 KEYBANK and KEYBANK
 NATIONAL ASSOCIATION,

                     Defendants.


      Upon the parties’ Stipulation for Dismissal with Prejudice (Dkt. 8) and pursuant to

Federal Rule of Civil Procedure 41(a)(1)(ii), Plaintiff’s Complaint is DISMISSED

WITH PREJUDICE. Plaintiff and Defendants have agreed that they shall bear their own

costs and attorney fees. Accordingly, the above-captioned case shall be closed.

                                                DATED: November 8, 2018


                                                _________________________
                                                Edward J. Lodge
                                                United States District Judge
